Whaley. Chief Justice,
delivered the opinion of the Court:
In plaintiff’s petition claim is made for rental allowances for the period from June 1, 1933, to August 1,1934. However, the claim has been reduced by the plaintiff to a period from June 1, 1933, to November 15, 1933.
On May 31, 1933, plaintiff was stationed at Fort Benjamin Harrison, Indiana, where there was assigned to and occupied by him bachelor quarters on the post. On this date he was directed to proceed to Clark County Camp, Henryville, Indiana, for temporary duty in connection with the Civilian Conservation Corps. Plaintiff performed tern-*264porary duty there until August 1, 1933, when he departed from the Camp under orders assigning him to duty at Civilian Conservation Corps Work Camp 55-S, Jackson County State Forest, where he remained during the period -of his claim.
The facts show that plaintiff was assigned bachelor quarters at his permanent station and these quarters were not relinquished by him, occupied by other officers, or assigned to other officers during this period. Plaintiff did not request that his assignment of quarters be terminated at his permanent station until December 6, 1933, which was after the period for which he claims rental allowances.
An officer is not entitled to have quarters assigned to him at his permanent station and also receive rental allowances at his temporary station. When plaintiff requested the termination of the quarters assigned to him at his permanent station, his request was granted. This request, however, was not made until after the period for which plaintiff claims recovery. See Underwood v. United States, post, p. 268. Plaintiff is not entitled to recover. It is so ordered.
Littleton, Judge, and Green, Judge, concur.
Whitaker, Judge, took no part in the decision of this case.